Citation Nr: 1546676	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1993 to December 1993, from July 1994 to December 1999, and from January 2003 to April 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The RO granted the claim of service connection for sleep apnea in an October 2015 rating decision.


CONCLUSION OF LAW

The claim for service connection for sleep apnea has already been granted and is dismissed. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the March 2011 rating decision on appeal, the RO denied service connection for sleep apnea, and the Veteran disagreed with the determination. This claim was subsequently granted in a rating decision of October 2015. The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's October 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  


ORDER

The claim for service connection for sleep apnea is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


